DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is the characteristic category.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, and 20, it is not clear what define "a characteristic category" since no definition has been establish in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hura (PCT WO 2007/018440 A1).
Hura discloses the invention including: 
As best understood, claim 1; a first line body 1 (left side of the line) comprising a first free end and a first non-free end; a second line body 1 (right side of the line) comprising a second free end and a second non-free end, wherein a length of the second line body is substantially equal to a length of the first line body (e.g., see Fig. 2), the first line body has a first feature 5, the second line body has a second feature 6, and the second feature is different from the first feature; and a connecting portion the 
Claim 4; wherein the first feature is a first pattern and the second feature is a second pattern (e.g., see Fig. 5).
Claim 6; wherein the first feature is a first radial dimension and the second feature is a second radial dimension (e.g., see Fig. 2 or 3).
Claim 8; wherein the connecting portion comprises a portion of the first line body or a portion of the second line body (e.g., see Fig. 2).
Claim 12; wherein the length of the first line body is greater than or equal to 1 meter and the length of the second line body is greater than or equal to 1 meter (inherently disclosed by use of electric or combustion mowing grass device that use different length).
Claim 13; wherein a difference between the length of the first line body and the length of the second line body is less than or equal to 0.15 meters (inherently disclosed by use of electric or combustion mowing grass device that use different length).
Claim 14; wherein the connecting portion is a portion of the first line body or a portion of the second line body (e.g., see Fig. 2).

Allowable Subject Matter
Claims 2 and 16-20 are allowed.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: The claim is allowable because the prior art fails to teach the first feature is a first color and the second feature is a second color as set forth in claims 2 and 16.
Hura teaches features which are different to each other but lacks the use of different colors and there is no reason add different colors in the features.  

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive. Applicant argues that Hura fails to teach a first line and second line are substantially equal in length. The Office disagree since the limitations are inherently described in Fig. 1 which show the first line body 1 (left side of the line) and the second line body 1 (right side of the line) are substantially equal in length.  Also, the limitation is well known in the art in order to maintain balance and reduce vibration in the trimmer apparatus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724